Fourth Court of Appeals
                                San Antonio, Texas
                                    September 20, 2016

                                    No. 04-15-00318-CV

    GEMINI INSURANCE COMPANY and Berkley Oil & Gas Specialty Services, LLC,
                            Appellants

                                             v.

                        DRILLING RISK MANAGEMENT, INC.,
                                     Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 12-066
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
       On August 5, 2016, the appellee Drilling Risk Management, Inc. filed a motion for
rehearing and a motion for reconsideration en banc. The Court requests that the appellants
Gemini Insurance Company and Berkley Oil and Gas Specialty Services, LLC file a response
within twenty (20) days from the date of this order. See TEX. R. APP. P. 49.2.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court